Citation Nr: 0913025	
Decision Date: 04/08/09    Archive Date: 04/15/09	

DOCKET NO.  06-06 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic respiratory disorder, claimed as asthma. 

3.  Entitlement to service connection for Type II diabetes 
mellitus, claimed as secondary to service-connected irritable 
bowel syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to January 
1992, and from May 1 to May 9, 1992, with service in the 
Southwest Asia Theater of Operations from October 1990 to 
March 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of October 2005 and May 2006 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In a rating decision of February 1998, the RO denied 
entitlement to service connection for post-traumatic stress 
disorder, as well as for a chronic respiratory disorder.  The 
Veteran voiced no disagreement with that denial of benefits, 
which has now become final.  Since the time of the February 
1998 rating decision, the Veteran has submitted additional 
evidence in an attempt to reopen his claims.  The RO found 
such evidence neither new nor material, and the current 
appeal ensued.  


FINDINGS OF FACT

1.  In a decision of February 1998, the RO denied entitlement 
to service connection for post-traumatic stress disorder and 
a chronic respiratory disorder.  

2.  Evidence submitted since the time of the RO's February 
1998 decisions denying service connection for post-traumatic 
stress disorder and a chronic respiratory disorder is neither 
cumulative nor redundant, and of sufficient significance that 
it raises a reasonable possibility of substantiating the 
Veteran's current claims.  

3.  The evidentiary record does not support a diagnosis of 
post-traumatic stress disorder related to the Veteran's 
period or periods of active military service.  

4.  A chronic respiratory disorder is not shown to have been 
present in service, or for many years thereafter, nor is it 
in any way the result of any incident or incidents of the 
Veteran's periods of active military service.  

5.  Type II diabetes mellitus is not shown to have been 
present in service, or for many years thereafter, nor is it 
in any way causally related to a service-connected disability 
or disabilities, including irritable bowel syndrome.  


CONCLUSIONS OF LAW

1.  The decision of the RO in February 1998 denying the 
Veteran's claims for service connection for post-traumatic 
stress disorder and a chronic respiratory disorder is final.  
38 U.S.C.A. §§ 1110, 1131, 7105 (West 2002).  

2.  Evidence received since the RO denied entitlement to 
service connection for post-traumatic stress disorder and a 
chronic respiratory disorder in February 1998 is both new and 
material, and sufficient to reopen the Veteran's previously-
denied claims.  38 U.S.C.A. § 5108 (West 2008); 
38 C.F.R. § 3.156(a) (2008).  

3.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).  

4.  A chronic respiratory disorder, including asthma and/or 
sleep apnea, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

5.  Type II diabetes mellitus was not incurred in or 
aggravated by active military service, nor may such a 
disability be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

6.  Type II diabetes mellitus is not proximately due to, the 
result of, or aggravated by a service-connected disability or 
disabilities, including irritable bowel syndrome.  
38 U.S.C.A. §§ 1110, 1131 (2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions, as well 
as VA treatment records and examination reports, and a 
statement by his former service colleague.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81(Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Legal Criteria

The Veteran in this case seeks service connection for post-
traumatic disorder and a chronic respiratory disorder, as 
well as for Type II diabetes mellitus.  In pertinent part, it 
is contended that the Veteran's post-traumatic stress 
disorder and respiratory disability had their origin during 
his period of active military service.  It is further 
contended that the Veteran's Type II diabetes mellitus is in 
some way proximately due to, the result of, or aggravated by 
the Veteran's service-connected irritable bowel syndrome.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2007).  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Moreover, where a Veteran served continuously for a ninety 
(90) days or more during a period of war, or during peacetime 
service after December 31, 1946, and diabetes mellitus 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor, and credible supporting evidence that the claimed 
inservice stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2008).  However, if the claimed stressor is not combat-
related, and post-traumatic stress disorder has not been 
diagnosed in service, the Veteran's lay testimony regarding 
the inservice stressor is insufficient, standing alone, to 
establish service connection, and must be corroborated by 
credible evidence.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); Duran v. Brown, 6 Vet. App. 283, 289 (1994).  

Notwithstanding the aforementioned, once entitlement to 
service connection for a given disorder has been denied by a 
decision of the RO, that decision, absent disagreement by the 
Veteran within a period of one year, is final.  
38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.1103 (2008).  Where 
a claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  In addition, new evidence may be 
found to be material if it provides a "more complete picture 
of the circumstances surrounding the origin of the Veteran's 
injury or disability, even where it will not eventually 
convince the Board of Veterans' Appeals to alter its 
decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

New and Material Evidence

As regards the Veteran's claims for service connection for 
post-traumatic stress disorder and a chronic respiratory 
disorder, the Board notes that, in Boggs v. Peake, 520 F.3d 
1330 (Fed. Cir. 2008), the United States Court of Appeals for 
the Federal Circuit held that the "factual basis" of a claim 
for service connection is the Veteran's disease or injury, 
rather than the symptoms of that disease or injury.  
Moreover, a properly diagnosed disease or injury cannot be 
considered the same factual basis as a distinctly diagnosed 
disease or injury.  As a consequence, for purposes of 
38 U.S.C.A. § 7104(b), claims which are based upon distinctly 
and properly diagnosed diseases or injuries must be 
considered separate and distinct claims.  This is to say that 
a claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury.  Rather, the two claims must be considered 
independently because they rest on different factual bases.  

In the case at hand, at the time of the prior February 1998 
rating decision, the RO denied entitlement to service 
connection for post-traumatic stress disorder and a chronic 
respiratory disorder.  Moreover, the Veteran's current claims 
and accompanying evidence reflect those very same 
disabilities.  Under the circumstances, the Board is of the 
opinion that the Veteran's current claims are, in fact, based 
on the very same diagnoses as his previous claims, and, 
accordingly, must be considered on a "new and material" 
basis.  See Boggs, supra.

In the present case, at the time of the prior February 1998 
rating decision, it was noted that the Veteran was claiming 
service connection for post-traumatic stress disorder based 
on his service in the Persian Gulf Theater of Operations 
during Operation Desert Storm.  However, there was no 
evidence of any military decoration or award denoting the 
Veteran's direct participation in combat.  Nor did the 
Veteran describe any combat-related traumatic event.  

Service treatment records were negative for any pattern of 
psychiatric treatment.  While at the time of a service 
separation examination dated in November 1991, the Veteran 
described difficulty with "nervous trouble," described as 
mild nervousness in situational stress, no clinical diagnosis 
was noted.  

Moreover, outpatient treatment records dated in 1995 and 1996 
showed that a battery of psychological tests administered to 
the Veteran yielded scores in the asymptomatic or normal 
ranges.  Significantly, at the time of those tests, the 
Veteran's primary complaints included irritability and 
impatience.  In fact, while he was described as "prone to 
irritability," he did not meet the criteria for a diagnosis 
of post-traumatic stress disorder.  

Noted at the time of the February 1998 rating decision was 
that a VA examination for post-traumatic stress disorder 
conducted in early July 1996 yielded results such that a 
diagnosis of post-traumatic stress disorder could not be 
supported.  The Veteran was described as cooperative, with 
goal-directed responses, and with no evidence of a thought 
disorder.  His mood was described as variable, with 
depression and anxiety lasting sometimes for only part of the 
day.  Also noted were problems with easy anger, and a 
tendency to "raise his voice."  The diagnosis noted at the 
time of examination was not post-traumatic stress disorder, 
but, rather, an adjustment disorder with mixed anxiety and 
depressed mood.  

Based on the aforementioned, the RO concluded that there was 
no confirmed diagnosis of post-traumatic stress disorder 
which would permit a finding of service connection.  Nor were 
the Veteran's reported stressors adequate to establish the 
actual occurrence of an inservice stressful experience.  
Based on such findings, the RO denied entitlement to service 
connection for post-traumatic stress disorder.  

In that same February 1998 rating decision, and with 
reference to the Veteran's claim for service connection for a 
chronic respiratory disorder, the RO noted that, in October 
and December 1991, while in service, the Veteran complained 
of a productive cough, in conjunction with a sore throat and 
fever, for which he received a diagnosis of upper respiratory 
infection.  Further noted was that, at the time of a service 
separation examination just prior to the December 1991 
episode, the Veteran complained of a cough "with upper 
respiratory infections only."  Also noted at the time was a 
history of smoking.  According to the RO, VA examinations 
found no evidence of any illness, noting, rather, the 
presence of obesity and tobacco abuse, but no objective 
evidence of respiratory abnormality, as evidenced by clear 
lung fields both on objective examination and radiographic 
studies.  Pulmonary function testing conducted in June 1996 
and again in August 1997 showed normal respiratory function, 
with an FEV-1 on the two reports of 99 percent and 92 percent 
predicted, respectively, in conjunction with an FEV-1/FEVC of 
106 percent and 101 percent.  Significantly, at that time, 
there was no evidence of any respiratory illness, "diagnosed 
or otherwise."  Based on the aforementioned, the RO concluded 
that direct service connection for a chronic respiratory 
disorder must be denied, inasmuch as such a condition neither 
occurred in nor was caused by service.  The RO further 
concluded that service connection for a chronic respiratory 
disorder on a presumptive basis could not be granted, 
inasmuch as there was no evidence of any unexplained 
respiratory condition of at least six months duration, or 
compensable in degree.  

Both of the aforementioned decisions, which is to say, the 
decisions denying entitlement to service connection for post-
traumatic stress disorder and a chronic respiratory disorder, 
were adequately supported by and consistent with the evidence 
then of record, and are now final.  

Evidence received since the time of the RO's February 1998 
decision, consisting, for the most part, of VA treatment 
records and examination reports, is not only "new" in the 
sense that it was not previously of record, but also 
"material."  More specifically, since the time of the 
February 1998 rating decision, the Veteran has received a 
diagnosis not only of post-traumatic stress disorder, but 
also of various respiratory conditions, including asthma, 
bronchitis, and sleep apnea.  Such evidence, in the opinion 
of the Board, provides, at a minimum, a "more complete 
picture of the circumstances surrounding the origin of the 
Veteran's injuries or disabilities," and, as such, is 
sufficient to reopen the Veteran's previously-denied claims.  
This is to say that, by itself, or when considered with 
previous evidence of record, the newly-received evidence 
relates to an unestablished fact necessary to substantiate 
the Veteran's claims.  Accordingly, the Veteran's claims for 
service connection for post-traumatic stress disorder and a 
chronic respiratory disorder are effectively reopened.  

Having determined that new and material evidence has been 
submitted sufficient to reopen the Veteran's previously-
denied claims, the Board must now turn to a de novo review of 
all pertinent evidence of record.  


Service Connection

PTSD

In that regard, regarding the Veteran's claim for service 
connection for post-traumatic stress disorder, the Board 
notes that, based on the evidence of record, the Veteran's 
military occupational specialty during his period or periods 
of service was that of Indirect Fire Infantryman.  Awards and 
commendations given the Veteran included the Army Achievement 
Medal with One Oak Leaf Cluster; the Army Service Ribbon; the 
Overseas Service Ribbon; the Sharpshooter Badge, Rifle; the 
Marksman Badge, Grenade; and the Marksman Badge, Mortar.  

Service treatment records disclose that, in October 1991, the 
Veteran complained that he became nervous very easily.  While 
at the time of a service separation examination in November 
1991, the Veteran once again complained of nervousness, 
described as mild nervousness in situational stress, a 
psychiatric evaluation conducted at that time was within 
normal limits, and no pertinent diagnosis was noted.  
Significantly, during the course of a Persian Gulf Protocol 
Examination in September 1995, the Veteran once again 
complained of irritability and problems sleeping.  However, 
no psychiatric diagnosis (to include post-traumatic stress 
disorder) was indicated at that time.

Significantly, during the course of a VA outpatient 
psychological evaluation in January 1996, the Veteran denied 
any combat exposure during the Persian Gulf War.  In the 
opinion of the examiner, while the Veteran was somewhat prone 
to irritability, he did not have post-traumatic stress 
disorder.  

In point of fact, the earliest clinical indication of the 
presence of a chronic acquired psychiatric disorder is 
revealed by a VA psychiatric examination for compensation 
purposes conducted in July 1996, more than four years 
following the Veteran's discharge from service, at which time 
the Veteran once again denied being involved in any combat 
activity.  While the Veteran did report one occasion during 
which he and other members of his squad found a "dead body in 
a foxhole," he denied any problems with post-traumatic stress 
disorder.  Rather, the pertinent diagnosis noted was of an 
adjustment disorder with mixed anxiety and depressed mood.  

The Board observes that, during the course of VA outpatient 
treatment extending from November 2004 to March 2005, the 
Veteran received both "negative" and "positive" screenings 
for post-traumatic stress disorder.  Moreover, following a VA 
outpatient psychiatric evaluation in July 2005, it was noted 
that the Veteran appeared to be "highly defensive," with many 
somatization features and a concrete orientation.  
Significantly, in the opinion of the examiner, while 
admitting to some symptoms associated with a stress disorder, 
the Veteran did not generally admit to much distress of a 
psychological nature.  Rather, during the course of 
subsequent outpatient treatment in October of that same year, 
it was noted that the Veteran's diagnostic picture was "very 
mixed," and unclear as to whether there existed a "traumatic 
incident" at the base of vague symptoms that the Veteran was 
reporting.  Interestingly, only one month later, it was noted 
that, based on a review of the Veteran's "overall results," 
it appeared less likely than not that he had "diagnosable 
post-traumatic stress disorder."

The Board acknowledges that, in correspondence of October 
2006, a VA staff psychiatrist wrote that he had been treating 
the Veteran since May of 2005, and that, in his opinion, the 
Veteran did meet the criteria for post-traumatic stress 
disorder related to his service in the military, 
specifically, being deployed to the Middle East during 
Operation Desert Storm.  However, that opinion was clearly 
based solely on history provided by the Veteran, inasmuch as, 
based on a review of the entire file, there is no indication 
that the psychiatrist providing that opinion had any access 
to the Veteran's service treatment records.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Such records, as 
previously noted, show no evidence whatsoever of a post-
traumatic stress disorder during the Veteran's period or 
periods of active military service.  "Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board 
is not required to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).  Moreover, courts have repeatedly 
declined to adopt a "treating physician rule," which would 
give preference, i.e., additional evidentiary weight, to this 
type of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. 
Cir. 2001).  This opinion is of little or no probative value.

Finally, in an attempt to verify the Veteran's claimed 
inservice stressors, the RO, in correspondence of July 2007, 
noted that, notwithstanding the Veteran's assertions that, 
while in service, he had viewed burned bodies and burnt out 
vehicles, and felt "fear and horror" at having to search 
enemy bunkers, he had originally denied having any combat 
exposure or traumatic experiences while in military service.  
While when questioned, the Veteran described various 
inservice stressful incidents, he was unable to provide names 
or other identifying information for individuals involved in 
those incidents.  Service treatment records, it was noted, 
showed no diagnosis of or treatment for a mental condition 
during military service.  While the Veteran's DD Form 214 and 
excerpts from his military personnel file showed his military 
occupational specialty to be that of Indirect Fire 
Infantryman, those same records failed to document any medals 
or decorations consistent with combat-related events or 
participation in any stressful episode.  Based on such 
findings, the RO determined that all efforts to document the 
Veteran's inservice stressors had been exhausted, and that, 
without adequate information necessary to confirm such a 
stressor, any further attempts would be futile.  

Based on the aforementioned, the Board is compelled to 
conclude that, to the extent the Veteran does, in fact, 
suffer from a post-traumatic stress disorder, that disorder 
did not, in fact, have its origin during his period of active 
military service.  Nor is there persuasive evidence that any 
post-traumatic stress disorder which the Veteran currently 
suffers is in any way related to an incident or incidents of 
his periods of active military service.  Accordingly, under 
the circumstances, service connection for post-traumatic 
stress disorder must be denied.  

Chronic Respiratory Disorder

Turning to the issue of service connection for a chronic 
respiratory disorder, the Board notes that, while in service, 
the Veteran received treatment for what was variously 
described as bronchitis, a cough, and "shortness of breath," 
those episodes were acute and transitory in nature, and 
resolved without residual disability.  While at the time of a 
service separation examination in November 1991, the Veteran 
complained of shortness of breath and a cough, these symptoms 
were apparently present only in conjunction with acute upper 
respiratory infections.  Moreover, a physical examination of 
the Veteran's lungs and chest, as well as radiographic 
studies conducted at that time were within normal limits, and 
no pertinent diagnosis was noted.  

The Board acknowledges that, in December 1991, just prior to 
the Veteran's separation from his initial period of service, 
he received treatment for what was described at that time as 
an upper respiratory infection, rule out Strep/bronchitis.  
However, on VA radiographic examination in November 1992, the 
Veteran's lung fields were described as "clear."  Moreover, 
while during the course of a subsequent Persian Gulf Protocol 
Examination in September 1995, the Veteran complained of a 
"dry cough," a physical examination of the Veteran's lungs 
conducted at that time was within normal limits, as were 
radiographic studies.  Significantly, VA general medical 
examinations conducted in June 1996 and August 1997 showed no 
evidence of any chronic respiratory disorder.  In point of 
fact, not until May 2005, almost 13 years following the 
Veteran's discharge from service, did he receive a diagnosis 
of "questionable" asthma.  

The Board acknowledges that, based on a review of pertinent 
evidence of record, the Veteran has now received diagnoses of 
a post-bronchitic irritative cough, as well as asthma and 
sleep apnea.  However, none of those disabilities have been 
attributed to the Veteran's period or periods of active 
military service.  In point of fact, the Veteran's sleep 
apnea has been found to be most likely the result of his body 
habitus, while his cough has been determined to be most 
likely multifactorial due to a combination of mild reactive 
airway disease, nasal polyps, and possible reflux disease.

The Board has taken into consideration the Veteran's 
contentions regarding the nature and etiology of his current 
respiratory pathology.  However, based on a review of the 
entire evidence of record, the Board is unable to reasonably 
associate that pathology with any incident or incidents of 
the Veteran's periods of active military service.  
Accordingly, service connection for a chronic respiratory 
disorder must be denied.  

Diabetes Mellitus, Type II

Finally, regarding the Veteran's claim for service connection 
for Type II diabetes mellitus, the Board notes that service 
connection on a secondary basis may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  Moreover, the Court of Appeals 
for Veterans Claims (Court) has held that when aggravation of 
a Veteran's nonservice-connected disability is proximately 
due to or the result of a service-connected disease or 
injury, it too shall be service connected to the extent of 
the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has recently 
been amended.  Under the revised Section 3.310(b) [the 
existing provision at 38 C.F.R. § 3.310(b) was moved to 
subsection (c)], the regulation provides that any increase in 
severity of a nonservice-connected disease or injury 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service connected.  In reaching the 
determination as to aggravation of a nonservice-connected 
disability, consideration is required as to what the 
competent evidence establishes as the baseline level of 
severity of the nonservice-connected disease or injury (prior 
to the onset of aggravation by the service-connected 
condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  These findings as to baseline 
and current levels of severity are to be based upon 
application of the corresponding criteria under the Schedule 
for Rating Disabilities (38 C.F.R. Part 4) for evaluating 
that particular nonservice-connected disorder.  See 71 Fed. 
Reg. 52,744-47 (September 7, 2006).  

It appears as though the new regulatory amendment imposes a 
new restriction on claimants.  Nonetheless, because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 
38 C.F.R. § 3.310 in effect before the revision, as this 
version favors the Veteran.  See generally VAOPGCPREC 7-03 
and VAOPGCPREC 3-00.  

Service treatment records, it should be noted, are negative 
for history, complaints, or abnormal findings indicative of 
the presence of diabetes mellitus.  In point of fact, at the 
time of a service separation examination in November 1991, 
the Veteran's endocrine system was within normal limits, and 
no pertinent diagnosis was noted.  A VA general medical 
examination conducted in July 1996 was similarly negative, 
with no evidence of diabetes mellitus.  

Significantly, while in June 1996, the Veteran's serum blood 
glucose appears to have been slightly elevated, as of the 
time of a subsequent VA general medical examination in August 
1997, the Veteran's blood sugar was within normal limits, and 
no pertinent diagnosis was noted.  In point of fact, as 
recently as November 2003, it was noted that the Veteran's 
laboratory tests did not show the presence of diabetes 
mellitus.  Not until early 2005, approximately 13 years 
following the Veteran's final discharge from service, was 
there evidence of elevated blood sugar such that it was 
described as being in the "definite diabetes" range.  

The Veteran argues that his current diabetes mellitus is in 
some way causally related to service-connected irritable 
bowel syndrome, in that, due to his irritable bowel syndrome, 
he is unable to consume adequate amounts of fruits and 
vegetables.  However, following a VA medical examination in 
April 2006, which examination, it should be noted, involved a 
full review of the Veteran's claims folder, it was the 
opinion of the examiner that the Veteran's Type II diabetes 
mellitus was less likely than not caused by or the result of 
his irritable bowel syndrome.  This was particularly the case 
given the fact that there was no medical evidence supporting 
that the Veteran's diabetes mellitus was caused by his 
irritable bowel syndrome.  Although according to the Veteran, 
as a result of his service-connected irritable bowel 
syndrome, he found it necessary to avoid certain foods, 
according to the examiner, that would not cause him to 
develop Type II diabetes mellitus.

Based on the aforementioned, the Board is unable to 
reasonably associate the Veteran's Type II diabetes mellitus, 
first persuasively documented many years following service 
discharge, with any incident or incidents of his periods of 
active military service.  Nor is there persuasive evidence 
that the Veteran's Type II diabetes mellitus is in any way 
causally related to his service-connected irritable bowel 
syndrome.  Under the circumstances, service connection for 
Type II diabetes mellitus must be denied.  


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008) Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information 
and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
May 2005, August 2005, and March 2006.  In those letters, VA 
informed the Veteran that, in order to reopen his claims (for 
service connection for post-traumatic stress disorder and a 
chronic respiratory disorder), new and material evidence was 
needed.  VA also told the Veteran that, in order to 
substantiate a claim for service connection, the evidence 
needed to show that he had a current disability, a disease or 
injury in service, and evidence of a nexus between the 
postservice disability and the disease or injury in service, 
which was usually shown by medical records and medical 
opinions.  To the extent there existed any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in 
that it did not effect the essential fairness of the 
adjudicatory process.  In point of fact, based on a review of 
the entire file, it is clear that the Veteran had a full 
understanding and/or actual knowledge of the elements 
required to prevail on his claims.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the Veteran that he could 
obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as both VA 
treatment records and examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.519(d); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  





ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for post-traumatic stress 
disorder is reopened.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a chronic respiratory 
disorder, claimed as asthma, is reopened.

Service connection for post-traumatic stress disorder is 
denied.

Service connection for a chronic respiratory disorder, 
claimed as asthma, is denied.  

Service connection for Type II diabetes mellitus, claimed as 
secondary to service-connected irritable bowel syndrome, is 
denied.  




	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


